Citation Nr: 0830849	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-08 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had recognized Philippine service from October 
1944 to May 1945.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was filed in August 2006, the statement of the 
case was issued in October 2006, and a substantive appeal was 
received in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant indicated in the substantive appeal that she 
wanted a Board hearing at the RO.  Pursuant to 38 C.F.R. 
§ 20.700, a hearing on appeal will be granted to an appellant 
who requests a hearing.  To ensure procedural due process, 
the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before the Board to be held at the 
Regional Office. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
